Citation Nr: 0105344	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a service-connected left heel spur, from 
September 8, 1998.  

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1998.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for a heel spur, left heel, with the assignment of an 
initial rating of 10 percent, effective September 8, 1998.  

On appeal, the increased rating claim has been 
recharacterized in order to comply with the holding of the 
Court of Appeals for Veteran's Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the Court found 
that where the issue involves an appeal which has been 
developed from the initial rating assigned following a grant 
of service connection, adjudicators must consider whether 
separate, or "staged" ratings may be assigned for separate 
periods of time.  The Court specifically found that framing 
the issue as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating. Id.  

The appellant's pleadings indicate that he is aware that his 
appeal involves the RO's assignment of initial disability 
evaluations.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
ratings assigned for the service-connected left heel spur 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In a VA Form 9 (substantive appeal) received in March 1999, 
the veteran requested a hearing before a member of the Board 
in conjunction with his appeal.  In August 1999, he amended 
his request and asked for a hearing before a hearing officer 
at the RO, in lieu of the previously requested Board hearing.  
However, the record indicates that the veteran failed to 
report for the hearing that was subsequently scheduled for 
October 1999.  He also failed to report for the rescheduled 
hearing that was to take place in January 2000, and there is 
no indication in the record as to the reasons therefor.  
Therefore, the Board has construed the veteran's failure to 
appear for the scheduled hearings as a withdrawal of his 
hearing request, and it is found that no further action is 
required with regard to a hearing.  


FINDING OF FACT

The service-connected left heel spur is primarily manifested 
by subjective complaints of pain on use, with no evidence of 
nonunion or malunion of the tarsal or metatarsal bones or 
pathology indicative of more than moderate left foot 
impairment or the functional equivalent thereof with no 
erythema, swelling, heat, or point tenderness on examination.  

CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
evaluation in excess of 10 percent, from September 8, 1998, 
have not been met for the service-connected left heel spur.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, 
Diagnostic Code 5283 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1999, the RO granted service connection for heel 
spur, left heel, with the assignment of an initial rating of 
10 percent under Diagnostic Code 5299-5283, effective 
September 8, 1998.  The veteran has perfected an appeal 
regarding the rating initially signed for the service-
connected left heel spur.  Accordingly, the issue is whether 
the veteran is entitled to the assignment of an initial 
rating in excess of 10 percent, for any period from September 
8, 1998 to the present.  Fenderson, supra.  The veteran has 
argued that a 30 percent rating is warranted for the service-
connected left heel spur disability, and his contentions 
include that he has severe pain which makes standing for any 
significant amount of time extremely difficult.  

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
remains open as long as the rating schedule provides for a 
higher evaluation.  Shipwash v. Brown, 8 Vet.App. 218, 225 
(1995).  As separate, or "staged" ratings can be assigned 
for separate periods of time, the distinction between 
disagreement with the original evaluation awarded and a claim 
for an increased evaluation is important in terms of VA 
adjudicative actions.  In reaching a determination regarding 
the issue on appeal, the Board has determined that staged 
evaluations are not warranted in this case, as the service-
connected disability has not changed significantly during the 
appeal period and a uniform evaluation is therefore 
appropriate since the effective date of the grant of service 
connection, which in this case is September 8, 1998. 
Fenderson, supra.  

During the pendency of this appeal, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claim, has been substantially 
revised.  The revised statutes provide that with regard to 
claims for disability compensation, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, including identified VA 
and private medical records, VA examinations, and medical 
opinions, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

The Board finds that these revisions are applicable to the 
claim on appeal as they are more favorable than the prior 
statutory provisions and adjudication has proceeded with 
consideration of thereof.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran has been afforded 2 VA foot examinations 
during the appeals period and the record does not indicate 
the existence of additional documentation which would be 
necessary to aid the veteran in substantiating his appeal.  
In addition, the veteran has been notified of the appropriate 
laws and regulations, including the criteria for a higher 
evaluation, via the issuance of a Statement of the Case and a 
Supplemental Statement of the Case.  In light thereof, the 
Board finds that the duty to assist, as mandated by the VCAA, 
has been satisfied and that the instant claim is ready for 
appellate adjudication.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding the proper rating to be assigned.  
38 C.F.R. § 4.2, 4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Furthermore, because this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), (to the effect 
that the present level of disability is of primary 
importance) is not applicable. Fenderson, supra.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (2000).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
(2000) and DeLuca. 

The veteran's service-connected left heel spur is evaluated 
under Diagnostic Code 5299-5283.  The use of Diagnostic Code 
5299 indicates a rating by analogy, as "heel spur" is not 
specifically listed in the Schedule.  38 C.F.R. §§ 4.20, 4.27 
(2000).  Diagnostic Code 5283 pertains to evaluation of 
malunion or nonunion of tarsal or metatarsal bones, and 
provides evaluations based on the degree of severity, whether 
moderate (10 percent); moderately severe (20 percent), or 
severe (30 percent).  38 C.F.R. § 4.71(a) (2000).  

Having reviewed the record, the Board has concluded that the 
assignment of an initial evaluation in excess of 10 percent 
is not warranted for the service-connected left heel spur 
under the pertinent diagnostic criteria.  

Service medical records show that the veteran sought 
treatment for left foot pain in 1996, at which time a 
diagnosis of mild left plantar fasciitis was given and left 
foot x-rays were normal.  Thereafter, the veteran was 
followed for complaints of left foot pain and a diagnosis of 
persistent left plantar fasciitis.  The July 1998 separation 
examination report includes objective findings of tenderness 
at the left heel pad, and a notation of plantar fasciitis is 
shown.  The July 1998 medical history report shows a notation 
of "calcaneal spur, left foot (plantar fasciitis)."

On VA general medical examination in November 1998, the 
veteran gave a history of bone spurs in his left heel, and he 
reported that he was taking medication for his feet.  On 
examination, posture and gait were normal, and there was no 
edema in the extremities.  Impressions included history of 
plantar fasciitis.

On VA joints examination in November 1998, the veteran gave a 
four year history of left foot pain.  He stated that he had 
never had surgery, and that he was treated with Motrin and 
had pain under the left heel only when working.  On 
examination, he ambulated well, without a limp.  The left 
ankle had from 0 to 40 degrees of motion, with no gross 
tenderness under the heel.  There was no swelling, and he was 
able to stand on the left heel without pain.  X-rays of the 
feet were normal.  The relevant diagnosis was heel spur, left 
heel, asymptomatic at present.  

A VA outpatient treatment report, dated in July 1999, shows 
that the veteran sought treatment for complaints of foot 
pain.  He reported having pain for 15 years with the most 
recent flare up being two weeks earlier.  On examination, the 
left foot was nontender on palpation, with no erythema or 
swelling.  The assessment was calcaneus pain.  In August 
1999, the veteran sought VA treatment for complaints of foot 
pain.  He stated that in the last four to five months he had 
not been able to stand for more than 10 to 15 minutes at a 
time, and that he had occasional relief of pain (for up to 
two hours) with use of medication and insoles.  Range of 
motion in the left foot was within normal limits, and there 
was no erythema, swelling, heat or point tenderness.  There 
was no clubbing, cyanosis or edema.  One foot was flat, and 
an assessment of pes planus is indicated.  

In light of the foregoing evidence, the Board finds that the 
veteran's service-connected left heel spur is not productive 
of a moderately severe degree of foot impairment or 
disability, as is required for the assignment of a rating in 
excess of 10 percent under Diagnostic Code 5283.  Although 
tenderness at the left heel pad was noted during service, the 
objective examinations conducted during the post-service 
appeals period have been essentially negative with regard to 
left foot pathology.  As noted on VA examination in 1998, the 
left foot was essentially asymptomatic.  Furthermore, left 
foot x-rays are shown to be normal, and thus, there is no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  As such, the available evidence suggests that the 
service-connected left heel spur is primarily manifested by 
subjective complaints of pain.  

As the record is negative for current evidence of 
identifiable objective pathology associated with the service-
connected left heel spur, the criteria for a higher 20 
percent rating, as contemplated by Diagnostic Code 5283, are 
not met.  The Board accordingly finds that the overall 
disability picture and the veteran's subjective complaints of 
pain are consistent with no more than a moderate degree of 
impairment, for which a rating of 10 percent is contemplated 
by Diagnostic Code 5283. 

As noted, a higher initial evaluation is potentially 
available for the service-connected left heel spur on the 
basis of functional loss, in light of the holding in DeLuca, 
supra, and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2000).  The Board has considered whether an additional 
degree of functional loss is manifested based on evidence of 
less movement than normal, more motion than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  The November 1998 outpatient treatment record 
shows that gait was normal.  On VA examination in November 
1998, the veteran ambulated well without a limp and could 
stand on his left heel without pain.  Furthermore, the record 
does not include evidence of diminished reflexes or motor 
strength; nor is there evidence of left foot atrophy or 
neurological impairment.  Thus, there is no evidence of 
weakened movement or incoordination associated with the 
service-connected left heel spur.  

According to Plate II, 38 C.F.R. § 4.71, normal plantar 
flexion of the ankle is from zero to 45 degrees.  On VA 
examination in 1998, left ankle flexion was from zero to 40 
degrees, and on VA examination in 1999, range of motion in 
the left foot was within normal limits.  In addition, there 
was no erythema, swelling , heat or point tenderness.  Thus, 
there is no evidence of more movement than normal, and the 
Board has concluded that the evidence does not support a 
higher rating than that contemplated by the current 10 
percent rating based on no more than moderate impairment 
under Diagnostic Code 5283.  

The veteran has complained of pain on movement and of excess 
fatigability, in that left foot pain prevents him from 
standing for any length of time.  As a layman, he is 
competent to report on that which comes to him through his 
senses, to include his symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the veteran's contentions 
(regarding the symptoms associated with the left heel spur) 
are relevant evidence in support of his claim. 

In this case, however, the Board finds that the veteran's 
subjective complaints are outweighed by the lack of objective 
evidence of functional impairment associated with the 
service-connected left heel spur.  Objective examination has 
consistently been negative for edema, tenderness, swelling, 
and erythema in the left foot.  Furthermore, gait and 
ambulation have been shown to be normal and the left heel 
spur was characterized as "asymptomatic" on VA examination.  
Therefore, the Board finds that the veteran's subjective 
complaints, viewed in the context of the objective medical 
evidence, are not indicative of impairment which represents 
the functional equivalent of a moderately severe left foot 
deformity or disability.  Accordingly, the assignment of an 
initial rating in excess of 10 percent is not warranted for 
the left heel spur on the basis of functional loss.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board also finds that an initial rating in excess of 10 
percent is not warranted under any other potentially 
applicable diagnostic code.  Diagnostic Code 5284 pertains to 
evaluation of foot injuries, other, and provides a 20 percent 
rating for a moderately severe foot injury.  As noted, the 
veteran's service-connected left heel spur is primarily 
manifested by subjective complaints of pain, without X-ray 
evidence of deformity or any objective clinical evidence to 
support a finding of more than moderate objective symptoms 
under this criteria.  Thus, application of Diagnostic Code 
5284 does not provide the basis for the assignment of a 
higher initial evaluation for the service-connected left heel 
spur.  

The Board notes that on VA examination in August 1999, a 
diagnosis of pes planus was entered.  As service connection 
has not been granted for pes planus, the Board may not 
consider the symptomatology associated therewith in 
determining the appropriate evaluation for the service-
connected left heel spur.  38 C.F.R. § 4.14 (2000).  However, 
the record at this time does not include competent evidence 
distinguishing his pes planus symptoms from his service-
connected disorder.  Accordingly, the Board has considered 
all of the veteran's subjective complaints in evaluating the 
severity of his left heel spur pathology. 

Pursuant to 38 C.F.R. § 3.321(b)(1) (2000), the veteran may 
be entitled to an extraschedular rating where there is a 
finding that the case presents such an exceptional or unusual 
disability picture (with related factors such as marked 
interference with employment or frequent periods of 
hospitalization) so as to render application of the regular 
schedular standards impractical.  In such instances, the case 
will be referred for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board has construed statements by the veteran as an 
informal request for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  His contentions include that 
although he is a trained electrician, he cannot work at his 
profession due to his left foot problems.  He has asserted 
that the left heel spur causes severe pain when standing for 
long periods, concentration difficulties, and problems with 
co-workers.  At the time of VA outpatient treatment in August 
1999, the veteran stated that in the last four to five months 
he had not been able to stand for more than 10 to 15 minutes 
at a time, which had interfered with his employment status.  
Therefore, the veteran has alleged marked interference with 
employment as a result of his service-connected left heel 
spur disability.  

In reviewing the record in order to consider the potential 
application of 38 C.F.R. § 3.321 (2000), the Board does not 
find evidence of frequent hospitalization associated with the 
left heel spur, which is shown to be essentially 
asymptomatic.  In addition, the evidence does not indicate 
that the left heel spur has been productive of marked 
interference with employment, to the point that use of the 
regular schedular standards would be impractical.  The Board 
notes that the percentage ratings (set forth in the Schedule) 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations, or illness proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1 (2000).  

Thus, the 10 percent rating currently assigned for the 
service-connected left heel spur has been awarded, in part, 
to compensate the veteran for the loss of working time from 
exacerbations associated therewith.  The Board finds no 
evidence to suggest interference with employment to the point 
where application of the regular schedular standards would 
not be adequate to compensate the veteran.  Indeed, the 
August 1999 VA treatment records containing the veteran's 
complaints in regard to standing for the past several months 
also included current objective findings in regard to his 
left heel.  Range of motion was within normal limits, and 
there was no erythema, swelling, heat or point tenderness.  
Thus, it is found that referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2000) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd, supra.

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for the assignment of an initial 
evaluation in excess of 10 percent have not been met for the 
service-connected left heel spur, from September 8, 1998.  As 
the preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the veteran's 
claim is denied.  

ORDER

The assignment of an initial evaluation in excess of 10 
percent, from September 8, 1998, is denied for the service-
connected heel spur, left heel.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 
 	
